Case 1:20-cr-00183-RJJ ECF No. 321, PageID.1937 Filed 09/01/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,

          Plaintiff,                      Case No. 1:20−cr−183

   v.                                     Hon. Robert J. Jonker

ADAM DEAN FOX,
BARRY GORDON CROFT, JR.,
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS,
BRANDON MICHAEL−RAY CASERTA,

          Defendants.
                                    /



                                    ORDER
       This matter is before the Court on Defendants' Unopposed Joint Motion
for Subpoena Duces Tecum Directed to Twitter (ECF No. 317). Upon review
of the motion and related filings, the motion (ECF No. 317) is granted. The
United States Mashal shall serve the subpoena on Twitter, Inc.

        IT IS SO ORDERED.


Dated: September 1, 2021                          /s/ Sally J. Berens
                                                 SALLY J. BERENS
                                                 U.S. Magistrate Judge
